DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0225480 to Kayama et al. (Kayama hereinafter).
Regarding claim 1, Kayama teaches a fan cowl (25) with a frame (23), a cutout (above impeller 5), a motor receptacle (6) for receiving a fan motor (paragraph 29), a shroud (25b) with openings (25c) for setting an air pressure distribution which can be generated by the fan.  Additionally, Kayama teaches a shroud bottom (lower flange) and wall (25b) with the openings (25c) in the wall (25b), and that the wall and shroud bottom meet at a right angle (see Fig. 6).
Regarding claim 2, Kayama teaches that the fan shroud circumferentially covers the impeller (5).
Regarding claim 3, Kayama teaches an L-shaped cross-section (combining shroud 25b and lower flange) that is open toward the fan.
Regarding claim 5, Kayama teaches circular openings (25c).
Regarding claim 6, Kayama teaches a plurality of openings (25c) homogeneously distributed over the circumference of the shroud (25b).
Regarding claims 7 and 8, Kayama teaches that the openings (25c) are homogeneously distributed over any arbitrary circumferential section of the shroud (25b), including semicircles.
Regarding claim 9, Kayama teaches the cowl of claim 1 as discussed above, a fan (20), a motor (paragraph 29), and an impeller (5).
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.
With respect to the argument that “the ‘lower flange’ in Fig. 6… is not part of the circumferential surface 25b and does not merge into the circumferential surface 25b in the form of a curve or at a right angle”, the examiner disagrees.  Along any radial plane of the fan of Kayama, the wall and flange form a right angle facing outward.  The examiner finds no limitation in the claim which distinguishes over this feature.  Likewise the “open bottom” argued by the applicant is not precluded by the language of the claim.  Accordingly the examiner holds that the claimed invention is properly considered to be anticipated by Kayama.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 September 2021